DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 the closest available prior art (US 2015/0181007 A1 to Chang) discloses a photography auxiliary device for a mobile communication unit (Fig. 2A), wherein comprising: a bottom plate (214) and walls (215/216) that surrounds the periphery of the bottom plate (Fig. 2A); and the walls are connected with the bottom plate, and the walls and the bottom plate define an accommodating space for accommodating a smart phone (Fig. 2A and 4); wherein: a right end of the bottom plate is provided with a lens hole (211a), a shaft (220) is disposed at the center of the bottom plate (Fig. 2A), and a central portion (233) rotatably mounted onto the shaft (paragraph 24) and two parallel arms connected to the central portion which provide a button press operation when the top arm is pressed (paragraph 24 and 27); the wall comprises a first side wall (216) and a second side wall (215), a groove is disposed in the first side wall, a through hole (213a) is disposed in the second side wall (paragraph 25); and the through hole is provided therein with a shutter button which is connected with an end of the first arm (paragraph 27); and the groove is provided therein with an elbow which is connected with an end of the second arm (paragraph 27).
However, the prior art does not teach or fairly suggest and a gear is rotatably mounted onto the shaft, a first rack is disposed at a left end of the gear, a second rack is disposed at a right end of the gear, and the first rack and the second rack are disposed in parallel with each other and are respectively meshed with the gear where the racks would replace the arms of the prior art.
Claims 2-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all cited references from the PTO-892 provide the general state in the art of a cellphone case which has handles and attachable lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

January 10, 2022